Citation Nr: 1206580	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10, for the period prior to January 23, 2009, and in excess of 70 percent disabling, for the period beginning January 23, 2009, for residuals of traumatic brain injury.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to September 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The RO in St. Louis, Missouri currently has original jurisdiction over the Veteran's claims. 

This case was previously before the Board in March 2010.  At that time the issue was characterized as entitlement to an initial disability rating in excess of 70 percent for residuals of traumatic brain injury to include vascular and migraine headaches, currently evaluated as 70 percent disabling was remanded for further development.  

Subsequently, in a RO rating decision dated in December 2011, the Veteran was granted entitlement to service connection for headaches and assigned an evaluation of 50 percent disabling, effective November 15, 2005.

As such, after further consideration, the issue is properly characterized as entitlement to an initial disability rating in excess of 10, for the period prior to January 23, 2009, and in excess of 70 percent disabling, for the period beginning January 23, 2009, for residuals of traumatic brain injury.

In addition, in March 2010, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In a RO rating decision, dated in August 2010, the Veteran was granted service connection for panic disorder with agoraphobia with an evaluation of 10 percent disabling effective July 21, 2005.  As the August 2010 rating decision granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent disabling, for the period prior to January 23, 2009, and in excess of 70 percent disabling, for the period beginning January 23, 2009, for residuals of traumatic brain injury.

In March 2010, the Board remanded the Veteran's claim for the Veteran to be afforded a VA Traumatic Brain Injury examination taking into account the three main areas of dysfunction pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In addition, the Board ordered that if the benefits sought on appeal remained denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.

The Board further notes that "[t]he agency of original jurisdiction will issue a Supplemental Statement of the Case if, pursuant to a remand by the Board, if it develops the evidence or cures a procedural defect."  38 C.F.R. § 19.31 (2011)

Subsequent to the Board's remand, the Veteran was afforded a VA medical examination in August 2011 addressing the cognitive, emotional/behavioral, and physical aspects of the Veteran's traumatic brain injury.

In December 2011, the Veteran was issued a supplemental statement of the case regarding the issue of entitlement to service connection for headaches as secondary to the service-connected disability of residuals of traumatic brain injury in which the claim was granted and the Veteran was assigned an evaluation of 50 percent disabling, effective November 15, 2005.  In a rating decision dated in December 2011, the Veteran was granted entitlement to service connection for headaches and assigned an evaluation of 50 percent disabling, effective November 15, 2005.

The December 2011 supplemental statement of the case did not discuss 38 C.F.R. § 4.124a, Diagnostic Code 8045, or indicate that the issue of traumatic brain injury, as indicated above, was readjudicated taking into consideration the cognitive, emotional/behavioral, and physical aspects of the Veteran's traumatic brain injury.  Rather, the supplemental statement of the case solely granted entitlement to service connection for headaches as due to the Veteran's traumatic brain injury.  In addition, although an evaluation of 50 percent disabling is the maximum schedular evaluation available for a headache disability, the Veteran is not in receipt of the maximum available evaluation for his traumatic brain injury.  

The Board notes that, to date, the Veteran has not been afforded a supplemental statement of the case regarding the issue of entitlement to an initial evaluation in excess of 10 percent disabling, for the period prior to January 23, 2005, and in excess of 70 percent disabling, for the period beginning January 23, 2005, for residuals of traumatic brain injury.  As such, the Board finds it necessary to remand the issue for the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31; Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

After taking any further action it deems necessary, VBA should then readjudicate the Veteran's claim for entitlement to an initial disability rating in excess of 10, for the period prior to January 23, 2009, and in excess of 70 percent disabling, for the period beginning January 23, 2009, for residuals of traumatic brain injury.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


